DETAILED ACTION
Election/Restrictions
Applicant elected with traverse of Group I and Species A in the reply filed on 03/05/2021.
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 7 and 13 are withdrawn as being drawn to a nonelected species per the discussion in the interview on 05/13/2021. In the reply filed 7/13/2021, applicant withdrew claim 7 but failed to withdraw claim 13 directed to the same nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 recite that the material of the sleeve is conductive. It is unclear if this means electrically conductive, thermally conductive, or both. The 
The remaining claims are included for their dependence from a claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy (prev. presented US 2017/0133283) in view of Yan (prev. presented US2016/0211166), or in the alternative, Kenworthy in view of Yan and US 2019/0333785 of Tanikawa, hereinafter Tanikawa.
Regarding claim 1, Kenworthy teaches a plasma processing chamber (abstract, Fig 1) comprising: a chamber body having a plurality of walls (102 Fig 1) defining an internal volume [0015]; a substrate support assembly disposed within the internal volume (Fig 1), wherein the substrate support assembly comprises: an outer periphery (outer edge of 120 Fig 1); and a substrate support extending to the outer periphery and having a top surface (120 Fig 1 top surface is upper and lower portions of the top surface); an edge ring disposed on the top surface proximate the outer periphery (160 Fig 1), the edge ring having an upper surface (shown not numbered as upper surface of 160 Fig 1); and a first sensor disposed within the chamber body (168 and 172 Fig 1) Alternatively, if applicant can demonstrate that the conductive sleeve represents more than an “obvious to try modification”, a rejection including Tanikawa is presented herewith. In the same field of endeavor of plasma apparatuses (abstract), Tanikawa teaches a conductive sleeve (16 Fig 1) to support the edge ring 38 Fig 1) and including an opening through which at least a portion the piezoelectric actuating device or lift pin (101, 102 Fig 2) passes. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kenworthy in view of Yan to include the sleeve 76 of Yan is a conductive sleeve because Yan does not limit the material and Tanikawa teaches this a conductive material is a successful material for a sleeve arrangement for supporting an edge ring that is actuated via a piezoelectric actuator (Fig 1). 
Regarding claim 2, Kenworthy teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion).
Regarding claim 4, Kenworthy teaches the sensor is a displacement sensor [0018].
Regarding claim 5, Kenworthy demonstrates at least 2 sensors (Fig 1, note a sensor behind the substrate support, connected to block 172 also). Further additional sensors represent a duplication of parts of the sensor.
Regarding claim 6, Kenworthy is silent as to the placement of the sensors but does demonstrate spacing in Fig 1. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the sensors at even positioning because this allows for uniform detection of the mass and lifting of the ring which is the purpose of the sensors of Kenworthy.
Regarding claim 8, Kenworth teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Regarding independent claim 9 and dependent claim 12, Kenworthy in view of Yan and Tanikawa remains as applied to the analogous limitations of claims 1-2 and 4 above.
Regarding claim 10, Kenworthy teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion).
Regarding claim 14, Kenworth teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy in view of Yan as applied to claims 2 and 10 above, and further in view of Yoon (prev. presented US 2001/0196625) or in the alternative over Kenworthy in view of Yan and Tanikawa as applied to claims 2 and 10 above, and further in view of Yoon (prev. presented US 2001/0196625).
Regarding claim 3 and 11, Kenworthy in view of Yan or the alternative of Kenworthy in view of Yan and Tanikawa remains as applied to claims 2 and 10. Kenworthy teaches a plasma screen (402 Fig 4) but teaches a different ring arrangement and thus fails to teach the limitations regarding the upper surface of the screen and the through holes at the outer periphery with the sensor position of the embodiment of Fig 3-5 and 7-8. In the same field of endeavor of a plasma processing apparatus, Yoon teaches a plasma screen (32 Fig 1) coupled to the outer periphery of . 
Response to Arguments

Applicant's arguments filed 07/13/2021, hereinafter reply, have been fully considered but they are not persuasive. The new reference Tanikawa teaches the amended limitation regarding the conductive sleeve. 
Regarding the arguments regarding Kenworthy and Yoon (reply p8), the rejection has been modified due to the amendments to reflect that the sensor of the piezoelectric actuator of Kenworthy is in the sleeve 76 taught by Yoon. Applicant’s arguments regarding the position of the scale 172 are therefore moot in view of the new combination of the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0273678 teaches a sensor in a lift pin below the edge ring (see 104 Fig 2A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716